Title: To Thomas Jefferson from Henry Dearborn, 7 December 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     December 7th 1804
                  
                  On the subject of the memorial from sundry persons in the second Legion of Militia in the District of Columbia, on which you have been pleased to request my Opinion I take the liberty of submiting the following observations.
                  The Laws of the United States providing for the Organization & government of the Militia of the District of Columbia having provided suitable tribunals for the trial of Officers who may be guilty of improper conduct, and for removing such as may be guilty of such Offences as to render them unfit to be continued in commission, which tribunals may with convenience be resorted to at all times, the interference of any other Authority in the case now in question would in my Opinion be unnecessary and inexpedient. 
                  with respectful consideration I am Sir Your Obedt. Servt
                  
                     H. Dearborne 
                     
                  
               